DETAILED ACTION
Response to Amendment
This Action is in response to the Amendment filed May 4, 2022.
Claims 1, 9, 13, and 17 are amended.
Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: based on Applicant’s remarks and upon reconsideration, the Examiner finds Applicant’s arguments convincing in light of amendments to all independent claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of a housing configured to be worn on a head of a recipient that is off the ear of the recipient where the housing is further configured to physically attach to the microphone assembly so as to allow the microphone assembly to be worn at the location that is off the ear when the microphone assembly is not being worn at the ear using the retention device/ear hook.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792